Exhibit13.2 CERTIFICATION PURSUANT TO 18U.S.C. SECTION1350 In connection with the Annual Report of Canadian Satellite HoldingsInc. (the”Company”) on Form20-F forthe year ending August31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the”Report”), I, Michael Washinushi, Chief Financial Officer, Treasurer and Secretary of the Company, certify, pursuant to 18U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002,that: 1. The Report fully complies with the requirements of section13(a) or15(d) of the Securities Exchange Act of 1934, as amended;and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of theCompany. Date: November 12, 2009 By: /s/ MICHAEL WASHINUSHI Name: Michael Washinushi Title: Chief Financial Officer, Treasurer and Secretary The foregoing certification is being furnished solely pursuant to section906 of the Sarbanes-Oxley Act of 2002 (subsections(a) and(b) of section1350, chapter63 of title 18, UnitedStates Code) and is not being filed as part of the Report or as a separate disclosure document.
